Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on March 13th, 2014 and in response to Applicant’s Arguments/Remarks filed on April 1st, 2021. Claims 96, 97, 100, 102, 106, 107, 110, 112, 118, and 121 are pending.
Priority
3.	Application 14/207,875 filed March 13th, 2014 is a divisional of 11/194,906 filed on August 2nd, 2005. Application claims foreign priority to JP2003-70953 filed February 10th, 2003 and JP2005-181485 filed on June 22nd, 2005. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
4.	Applicant’s arguments, with respect to the Notice of Non-Responsive Amendment have been fully considered. While Examiner is not persuaded, in an effort to move the prosecution forward the newly added claims have been examined below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 96, 97, 100, 102, 106, 107, 110, 112, 118, and 121 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The Examiner has identified independent method Claim 96 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 106. Claim 96 recites the limitations of receiving, by one or more processors, a request for a service; and using, by one or more processors, direction-information for processing the request, wherein the direction-information is information set based on authentication-information, wherein the authentication-information is information obtained from an article, and wherein the article provides the authentication-information to a user.  
These above limitations as drafted, under their broadest reasonable interpretation, recite receiving a service request and processing the request, which is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The processors and an article in Claims 96 and 106 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite processors and an article in Claims 96 and 106. The claimed 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). 
Dependent claims 97, 100, 102, 107, 110, 112, 118, and 121 further define the abstract idea that is present in their respective independent claims 96 and 106 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 96, 97, 100, 102, 106, 107, 110, 112, 118, and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 96 and 106 recite an “article.”  Examiner notes that the specification does not seem to recite “article.”
Claims 96 and 106 recite “direction-information.”  Examiner notes that the specification does not seem to recite “direction-information.”

Dependent claims 100, 102, 110, 112, 118, and 121 are rejected for their dependency on the rejected claims 96, 97, 106 and 107.
Claim Objections
7.	Claims 112 and 121 are objected to because of the following informalities:  
Claims 112 and 121 recite “where the method.” Examiner notes that both of these claims depend from the apparatus claim 106.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


8.	Claims 96, 97, 106, and 107 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US Patent Publication US2003/0217166 to Dal Canto et al. (hereinafter Dal Canto).
As per claim 96
Del Canto discloses a computer-implemented method comprising (paragraph [0044]): 
receiving, by one or more processors, a request for a service (Figure 4 and upon a user request for digital service: paragraph [0059]); and 
using, by one or more processors, direction-information for processing the request, wherein the direction-information is information set based on authentication-information, wherein the authentication-information is information obtained from an 

As per claim 106
Del Canto discloses an apparatus comprising: a memory; and one or more processors, coupled to the memory, and operative to perform the stepsPage 5 of 18AppiNo. 14/207,875AMENDMENT dated 03/07/2021Reply to Office action of 02/22/2021 of: (paragraph [0044]): 
receiving a request for a service(Figure 4 and upon a user request for digital service: paragraph [0059]); and 
using direction-information for processing the request, wherein the direction-information is information set based on authentication-information, wherein the authentication-information is information obtained from an article, and wherein the article provides the authentication-information to a user.   (authentication service module 210 of the NOC 200 determines the geographic and/or network location of the requesting client device 400 (e.g., IP address) and establishes whether the distance between the client device 400 and the service center 300 associated with the digital service (i.e., the serving service center 300) is within the direct service area of the service center, e.g., few thousand miles in step 2010: paragraph [0059]).

As per claim 97
Del Canto discloses the service is performed via communication for communicating communication-information, wherein the communication comprises at least one of: telephone call, e-mail, Internet communication, wireless communication, and data communication Page 3 of 18AppiNo. 14/207,875AMENDMENT dated 03/07/2021Reply to Office action of 02/22/2021(special site set up specifically to support a given service, such as video conference, Internet protocol (IP) telephony, voice messaging, cable television, digital music, digital movie, e-commerce, etc.: paragraph [0040]).
wherein the article comprises a electronic device, and wherein the electronic device comprises an item selected from the group consisting of: a computer, a portable electronic device, and a mobile phone (Accordingly, client devices 400 may include but are not limited to kiosks, "dumb" terminals, personal digital assistants (PDAs), laptop 

As per claim 107
Del Canto discloses the service is performed via communication for communicating communication-information, wherein the communication comprises at least one of: telephone call, e-mail, Internet communication, wireless communication, and data communication Page 3 of 18AppiNo. 14/207,875AMENDMENT dated 03/07/2021Reply to Office action of 02/22/2021(special site set up specifically to support a given service, such as video conference, Internet protocol (IP) telephony, voice messaging, cable television, digital music, digital movie, e-commerce, etc.: paragraph [0040]).
wherein the article comprises a electronic device, and wherein the electronic device comprises an item selected from the group consisting of: a computer, a portable electronic device, and a mobile phone (Accordingly, client devices 400 may include but are not limited to kiosks, "dumb" terminals, personal digital assistants (PDAs), laptop computers, desktop PCs, network PCs, wireless handheld PCs, smart telephones, set top boxes (STB), TV sets, and the like: paragraph [0036]).

9.	Claims 100 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2003/0217166 to Dal Canto et al. (hereinafter Dal Canto) as applied to claims 96, 97, 106 and 107 above, and further in view of US Patent Publication US2003/0004880 to Banerjee et al. (hereinafter Banerjee).
As per claim 100
Dal Canto does not specifically teach the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the electronic money is electronic data having the same value as currency.  
Banerjee teaches the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the 
Therefore it would have been obvious to one skilled in the art at the time of invention to modify the service request of Dal Canto to include the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the electronic money is electronic data having the same value as currency as taught by Banerjee to combine prior art elements according to known methods to process service transactions.

As per claim 110
Dal Canto does not specifically teach the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the electronic money is electronic data having the same value as currency.  
Banerjee teaches the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the electronic money is electronic data having the same value as currency (paragraph [0027]).  
Therefore it would have been obvious to one skilled in the art at the time of invention to modify the service request of Dal Canto to include the communication-information includes transaction information relating to a transaction, wherein the transaction comprises one or more of: a withdrawal-transaction, a debit-card-transaction, a credit-card-transaction, a funds-transfer, a transaction regarding an electronic money, and a payment, and wherein the electronic money is electronic data having the same value as currency as taught by Banerjee to combine prior art elements according to known methods to process service transactions.

10.	Claims 102, 112, 118, and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2003/0217166 to Dal Canto et al. (hereinafter Dal Canto) in view of US Patent Publication US2003/0004880 to Banerjee  as applied to claims 100 and 110 above, and further in view of US Patent Publication US2004/0122768 to Creamer et al. (hereinafter Creamer)
As per claim 102
Dal Canto and Banerjee do not specifically teach the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account.
Creamer teaches the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account (the electronic wallet application can deduct the transaction amount from the user's electronic wallet account balance in the event that the merchant transaction processing system indicates that the transaction was approved:  paragraph [0042]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Dal Canto and Banerjee to include the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account as taught by Creamer to combine prior art elements according to known methods to process service transactions.

As per claim 112
Dal Canto and Banerjee do not specifically teach the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account.
Creamer teaches the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account (the electronic wallet application can deduct the transaction amount from the user's electronic wallet account balance in the event that the merchant transaction processing system indicates that the transaction was approved:  paragraph [0042]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Dal Canto and Banerjee to include the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account as taught by Creamer to combine prior art elements according to known methods to process service transactions.

As per claim 118

Banerjee teaches wherein the direction-information comprises a password and receiving a password transmitted by the user for verifying the transaction-approval-request (the workstation 14, 19 submits the required information to identify the online purchaser or potential content provider as being authorized to access the online content 12. The information may include data such as a password or a combination of an online purchaser or potential content provider identification and password assigned by the content controller server: paragraph [0038 and 0044]).
Dal Canto and Banerjee do not specifically teach the method is a method for processing commercial transactions between the user and a seller, Page 8 of 18AppiNo. 14/207,875AMENDMENT dated 03/07/2021Reply to Office action of 02/22/2021wherein the user holds the account, wherein the password is used for verifying transaction-approval-requests, wherein the request comprises a transaction-approval-request for a transaction price, and wherein the using step includes the steps of: receiving a password transmitted by the user for verifying the transaction-approval-request, and transmitting an approval to the seller only after the transaction-approval-request is verified by the user.  
Creamer discloses a method for processing commercial transactions between the user and a seller wherein the user holds the account (abstract), 
wherein the password is used for verifying transaction-approval-requests (paragraph [0030]); 
wherein the request comprises a transaction-approval-request for a transaction price, (paragraph [0037]); 
and wherein the using step includes the steps of: receiving a password transmitted by the user for verifying the transaction-approval-request (paragraph [0039]); 

Therefore it would have been obvious to one skilled in the art at the time of invention to modify Dal Canto and Banerjee to include the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account as taught by Creamer to combine prior art elements according to known methods to more securely process service transactions.

As per claim 121
Dal Canto teaches wherein the direction-information comprises a password and receiving a password transmitted by the user for verifying the transaction-approval-request, (authentication service module 210 requires the user to enter a PIN or password to unlock the smart card, similar to the conventional automatic teller machine (ATM) card. This helps prevent the smart card from being used an unauthorized user: paragraphs [0056, 0057 and 0059]).
Banerjee teaches wherein the direction-information comprises a password and receiving a password transmitted by the user for verifying the transaction-approval-request (the workstation 14, 19 submits the required information to identify the online purchaser or potential content provider as being authorized to access the online content 12. The information may include data such as a password or a combination of an online purchaser or potential content provider identification and password assigned by the content controller server: paragraph [0038 and 0044]).
Dal Canto and Banerjee do not specifically teach the method is a method for processing commercial transactions between the user and a seller, Page 8 of 18AppiNo. 14/207,875AMENDMENT dated 03/07/2021Reply to Office action of 02/22/2021wherein the user holds the account, wherein the password is used for verifying transaction-approval-requests, wherein the request comprises a transaction-approval-request for a transaction price, and wherein the using step includes the steps of: receiving a password transmitted by the user for verifying the transaction-approval-request, and transmitting an approval to the seller only after the transaction-approval-request is verified by the user.  

wherein the password is used for verifying transaction-approval-requests (paragraph [0030]); 
wherein the request comprises a transaction-approval-request for a transaction price, (paragraph [0037]); 
and wherein the using step includes the steps of: receiving a password transmitted by the user for verifying the transaction-approval-request (paragraph [0039]); 
transmitting an approval to the seller only after the transaction-approval-request is verified by the user (paragraph [0042 and 0043]).
Therefore it would have been obvious to one skilled in the art at the time of invention to modify Dal Canto and Banerjee to include the transaction comprises a transaction involving an account, and wherein the method further comprising: updating an account balance of the account as taught by Creamer to combine prior art elements according to known methods to more securely process service transactions.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication US2001/0007983 to Lee (hereinafter Lee)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





May 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693